Exhibit 10.13

 



PROMISSORY NOTE

 

 

$60,000As of November 21, 2016

 

Harmony Merger Corp. (“Maker”) promises to pay to the order of Eric S. Rosenfeld
or his successors or assigns (“Payee”) the principal sum of Sixty Thousand
Dollars and No Cents ($60,000.00) in lawful money of the United States of
America, on the terms and conditions described below.

1.                  Principal. The principal balance of this Note shall be
repayable on the consummation of the Maker’s initial merger, capital stock
exchange, asset acquisition or other similar business combination with one or
more businesses or entities (a “Business Combination”). Payee understands that
if a Business Combination is not consummated, this Note will not be repaid and
all amounts owed hereunder will be forgiven except to the extent that the Maker
has funds available to it outside of its trust account established in connection
with its initial public offering.

2.                  Interest. No interest shall accrue on the unpaid principal
balance of this Note.

3.                  Application of Payments. All payments shall be applied first
to payment in full of any costs incurred in the collection of any sum due under
this Note, including (without limitation) reasonable attorneys’ fees, then to
the payment in full of any late charges and finally to the reduction of the
unpaid principal balance of this Note.

4.                  Events of Default. The following shall constitute Events of
Default:

(a)               Failure to Make Required Payments. Failure by Maker to pay the
principal of this Note within five (5) business days following the date when
due.

(b)              Voluntary Bankruptcy, Etc. The commencement by Maker of a
voluntary case under the Federal Bankruptcy Code, as now constituted or
hereafter amended, or any other applicable federal or state bankruptcy,
insolvency, reorganization, rehabilitation or other similar law, or the consent
by it to the appointment of or taking possession by a receiver, liquidator,
assignee, trustee, custodian, sequestrator (or other similar official) of Maker
or for any substantial part of its property, or the making by it of any
assignment for the benefit of creditors, or the failure of Maker generally to
pay its debts as such debts become due, or the taking of corporate action by
Maker in furtherance of any of the foregoing.

(c)               Involuntary Bankruptcy, Etc. The entry of a decree or order
for relief by a court having jurisdiction in the premises in respect of maker in
an involuntary case under the Federal Bankruptcy Code, as now or hereafter
constituted, or any other applicable federal or state bankruptcy, insolvency or
other similar law, or appointing a receiver, liquidator, assignee, custodian,
trustee, sequestrator (or similar official) of Maker or for any substantial part
of its property, or ordering the winding-up or liquidation of its affairs, and
the continuance of any such decree or order unstayed and in effect for a period
of 60 consecutive days.

 

 



5.                  Remedies.

(a)               Upon the occurrence of an Event of Default specified in
Section 4(a), Payee may, by written notice to Maker, declare this Note to be due
and payable, whereupon the principal amount of this Note, and all other amounts
payable thereunder, shall become immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived, anything contained herein or in the documents
evidencing the same to the contrary notwithstanding.

(b)              Upon the occurrence of an Event of Default specified in
Sections 4(b) and 4(c), the unpaid principal balance of, and all other sums
payable with regard to, this Note shall automatically and immediately become due
and payable, in all cases without any action on the part of Payee.

6.                  Conversion. Upon consummation of a Business Combination, the
Payee shall have the option, but not the obligation, to convert the principal
balance of this Note, in whole or in part at the option of the Payee, into units
(“Units”) of the Maker at a price of $10.00 per Unit, each Unit being identical
to the “private units” (as defined in Maker’s final prospectus dated March 23,
2015). As promptly after notice by Payee to Maker to convert the principal
balance of this Note, which must be made at least 24 hours prior to the
consummation of the Business Combination, as reasonably practicable and after
Payee’s surrender of this Note, Maker shall have issued and delivered to Payee,
without any charge to Payee, a certificate or certificates (issued in the
name(s) requested by Payee) for the number of Units of Maker issuable upon the
conversion of this Note.

7.                  Waivers. Maker and all endorsers and guarantors of, and
sureties for, this Note waive presentment for payment, demand, notice of
dishonor, protest, and notice of protest with regard to the Note, all errors,
defects and imperfections in any proceedings instituted by Payee under the terms
of this Note, and all benefits that might accrue to Maker by virtue of any
present or future laws exempting any property, real or personal, or any part of
the proceeds arising from any sale of any such property, from attachment, levy
or sale under execution, or providing for any stay of execution, exemption from
civil process, or extension of time for payment; and Maker agrees that any real
estate that may be levied upon pursuant to a judgment obtained by virtue hereof,
on any writ of execution issued hereon, may be sold upon any such writ in whole
or in part in any order desired by Payee.

8.                  Unconditional Liability. Maker hereby waives all notices in
connection with the delivery, acceptance, performance, default, or enforcement
of the payment of this Note, and agrees that its liability shall be
unconditional, without regard to the liability of any other party, and shall not
be affected in any manner by any indulgence, extension of time, renewal, waiver
or modification granted or consented to by Payee, and consents to any and all
extensions of time, renewals, waivers, or modifications that may be granted by
Payee with respect to the payment or other provisions of this Note, and agree
that additional makers, endorsers, guarantors, or sureties may become parties
hereto without notice to them or affecting their liability hereunder.

2 

 



9.                  Notices. Any notice called for hereunder shall be deemed
properly given if (i) sent by certified mail, return receipt requested, (ii)
personally delivered, (iii) dispatched by any form of private or governmental
express mail or delivery service providing receipted delivery, (iv) sent by
telefacsimile or (v) sent by e-mail, to the following addresses or to such other
address as either party may designate by notice in accordance with this Section:

 

If to Maker:

 

Harmony Merger Corp.

777 Third Avenue, 37th Floor

New York, New York 10017

 

If to Payee:

 

Eric S. Rosenfeld

c/o Harmony Merger Corp.

777 Third Avenue, 37th Floor

New York, New York 10017

 



Notice shall be deemed given on the earlier of (i) actual receipt by the
receiving party, (ii) the date shown on a telefacsimile transmission
confirmation, (iii) the date on which an e-mail transmission was received by the
receiving party’s on-line access provider (iv) the date reflected on a signed
delivery receipt, or (vi) two (2) Business Days following tender of delivery or
dispatch by express mail or delivery service.

10.              Construction. This Note shall be construed and enforced in
accordance with the domestic, internal law, but not the law of conflict of laws,
of the State of New York.

11.              Severability. Any provision contained in this Note which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed by its Chief Financial Officer the day and year first
above written.

 

HARMONY MERGER CORP.

      By:  /s/ /s/ Thomas Kobylarz     Name: Thomas Kobylarz
Title: Chief Financial Officer

 



3
 

